Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00029-CR

                               Horacio Fidencio BENAVIDEZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 218th Judicial District Court, Frio County, Texas
                             Trial Court No. 10-11-00132-CRF
                          Honorable Stella Saxon, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

         In accordance with this court’s memorandum opinion of this date, the trial court’s
judgments are AFFIRMED. Counsel’s motion to withdraw is GRANTED. The Frio County
District Clerk, Ramona B. Rodriguez, is ORDERED to delete the $2,000.00 in attorney’s fees from
the bill of costs in this case, and to prepare and file a corrected bill of costs in this case.

       SIGNED February 5, 2014.


                                               _____________________________
                                               Karen Angelini, Justice